Judgment of the Supreme Court, New York County (Murray Mogel, J.), rendered June 30, 1988, convicting defendant, after a nonjury trial, of robbery in the first degree (two counts) and robbery in the second degree (two counts), and sentencing him to concurrent terms of imprisonment of 4 Vi to 9 years and 3 to 6 years, respectively, unanimously affirmed.
This case arises out of a robbery of a couple on the street by defendant and one other person who was not apprehended. Defendant argues that the trial court erred by admitting into evidence , a copy of defendant’s purported admission. The police officer who questioned defendant at the precinct wrote down the conversation in an interrogatory form on pieces of paper and transposed it into his memo book. The photocopies of these papers were introduced into evidence. It was error to allow a purported confession into evidence where it is handwritten by a law enforcement official, never signed or orally acknowledged by the defendant nor read to or by him (People v McCargo, 144 AD2d 496).
As pertinent here, although the statement may be used to refresh the recollection of the witness as to any admission made by defendant, it may not be admitted into evidence (People v Duffy, 23 AD2d 699). However, any error in admitting the photocopies was harmless in view of the overwhelming evidence of defendant’s guilt, including the testimony of two eyewitnesses (People v Crimmins, 36 NY2d 230, 242). Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.